IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WACHOVIA MORTGAGE                         : No. 130 MM 2014
CORPORATION,                              :
                                          :
                   Respondent             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
PATRICK T. CARNEY, CHRISTINE P.           :
CARNEY A/K/A/ CHRISTINE CARNEY,           :
                                          :
                   Petitioners            :


                                      ORDER


PER CURIAM
      AND NOW, this 21st day of October, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.